                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

DONALD DAVID,
    Plaintiff,

       v.                                                Civil Action No.: 1:17‐cv‐12247‐IT

KEOLIS COMMUTER SERVICES, LLC,
    Defendant.

                        SETTLEMENT ORDER OF DISMISSAL
TALWANI, D. J.



       The Court having been advised on October 24, 2019, that the above‐entitled action

has been settled;

       IT IS ORDERED that this action is hereby dismissed, without costs and without

prejudice to the right of any party, to reopen the action within thirty (30) days if

settlement is not consummated.

                                                  By the Court,

Dated: October 24, 2019                           /s/Gail A. Marchione,
                                                  Courtroom Deputy Clerk
